Title: From Thomas Jefferson to Mary Jefferson Eppes, 24 June 1801
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


               
                  My dear Maria
                  Washington June 24. 1801.
               
               According to contract, immediately on the reciept of mr Eppes’s letter of the 12th. I wrote him mine of the 17th. and having this moment recieved yours of June 18. I hasten to reply to that also. I am very anxious you should hasten your departure for Monticello, but go a snail’s pace when you set out. I shall certainly be with you the last week of July or first week of August. I have a letter from your sister this morning. all are well. they have had all their windows almost broken by a hailstorm, & are unable to procure glass, so that they are living almost out of doors. the whole neighborhood suffered equally. two skylights at Monticello which had been left uncovered, were entirely broken up. no other windows, there, were broke. I give reason to expect that both yourself & your sister will come here in the fall. I hope it myself and our society here is anxious for it. I promise them that one of you will hereafter pass the spring here, & the other the fall; saving your consent to it. all this must be arranged when we meet.—I am here interrupted so with my affectionate regards to the family at Eppington & mr Eppes and tenderest love to yourself I must bid you adieu.
               
                  
                     Th: Jefferson
                  
               
            